DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frederick et al. (hereinafter “Frederick”), US Pub. No. 2015/0363154, in view of Welker et al. (hereinafter “Welker”), US Patent No. 6,570,546.
Regarding claim 1, Frederick teaches a method for synchronously adjusting a screen setting for a multi-screen supporting a daisy chain tech (figs. 2 and 3), the method comprising: via a first physical link between an electronic device and a first screen of the multi-screen system, writing a first display port configuration data, DPCD, including a screen setting in a first 
Frederick fails to explicitly teach wherein the first and second DPCDs are read and written via the first and second physical links.
However, in the same field of endeavor, Welker teaches a multi-monitor display including a daisy chain format wherein the monitors are bidirectional (see fig. 8 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the monitors of Frederick to include bidirectional communication between monitors using its daisy chain configuration. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device that utilizes automatic configuration between the monitors.

Regarding claim 4, Frederik teaches wherein the screen setting includes at least one a brightness, a contrast, a color temperature and a turning on/turning off ([0036]).
Regarding claim 5, Frederick teaches wherein the multi-screen system is operated in a Multi-Stream Transport, MST, mode or a Clone mode ([0009]).
Regarding claim 6, Frederick teaches obtaining a relative address, RAD, of the first screen or the second screen and a screen number in the multi-screen system via a sideband message data header transmitted on the AUX channel (fig. 3 and accompanying text; Monitor ID).
Regarding claim 7, Frederick teaches determining whether the first screen is connected to the second screen according to the RAD of the first screen and the screen number (fig. 3; in particular entering the Monitor ID of the specific monitor or controlling all monitors); wherein the step of via the second physical link between the first screen and the second screen of multi-screen system, writing the second DPCD including the screen setting in the second display port address of the second screen comprises: writing the second DPCD including the screen setting in the second display port address when the first screen is connected to the second screen (fig. 3; controlling monitor via OSD menu 300).
Regarding claim 8, Frederick teaches wherein the first DPCD or the second DPCD of the first display port address or the second display port address includes a screen configuration parameter or a predetermined screen configuration format ([0036]).

Regarding claim 10, it is a system of claim 1 and is rejected on the same grounds presented above.
Regarding claims 12-18, they have similar limitations to those of claims 3-8 and are rejected on the same grounds.
Regarding claim 19, it has similar limitations to those of claim 1 and is rejected on the same grounds presented above.
Regarding claim 20, Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art to determine wherein the input/output ports (see [0024-0025 of Frederic) are display data channel/command interfaces according to design needs and specifications.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Welker (see above) in view of Kim, US Pub. No. 2009/0182917.
Regarding claims 2 and 11, Frederick and Welker fail to explicitly teach wherein the physical channel includes an auxiliary channel (AUX channel).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify daisy-chained inputs of Frederick and Welker to include the auxiliary channel of Kim. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622